This appeal is on the record, without bill of exceptions, and sets out, after the organization of the court, the summons and complaint marked executed September 5, 1916, brought in the name of G. W. Phalin Lumber Company, a corporation, an amended complaint in the name of George W. Phalin, doing business as the Geo. W. Phalin Lumber Company, filed February 20, 1917; a plea of nul tiel corporation, filed September 28, 1916.
"In the absence of a bill of exception (the motion not being in writing), a motion to allow an amendment to the complaint, and the court's action thereon, is not presented for review." McCrary v. Brown, 157 Ala. 518, 50 So. 402.
There is no error in the record, and the judgment is affirmed.
Affirmed.